UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

"IN ADMIRALTY"

INTERNATIONAL SHIP REPAIR
AND MARINE SERVICES, INC.,

Plaintiff,
vs. CASE NO.: 8:19-cv-00605-CEH-CPT
BARGE B. 215,

Defendant.

PLAINTIFF’S RENEWED MOTION TO STRIKE DEFENDANT’S PLEADINGS AND
FOR ENTRY FOR DEFAULT AGAINST DEFENDANT

Plaintiff, International Ship Repair and Marine Services, Inc. (“ISR”), hereby moves the
Court to strike Defendant’s answer and to enter a default in favor of ISR as a result of its failure
to comply with the Court’s Order of July 7, 2020 (Dkt. #100). ISR supports this motion by means
of the Memorandum of Law that follows.

MEMORANDUM OF LAW
Facts

On July 7, 2020, the Court entered an Order revoking Defendant’s counsel’s admission pro
hac vice. (Dkt. #100) Therein, the Court also gave Defendant 14 days, or until July 22, 2020, to
obtain counsel in accordance with local rules. As of July 22, 2020, Defendant has yet to obtain

substitute counsel. Thus, Defendant is in violation of the Court’s Order directing it to do so.

/142507/6#41 818980 vi
Law

A corporate defendant is required to be represented by counsel. See Local Rule 2.03(b)
and Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11 Cir. 1985). In situations where a
corporation is not represented by counsel, the entry of a default judgment is warranted, Under
Fed. R. Civ. P 55(a), “[w]hen a party against whom a judgment for affirmative relief is sought has
failed to plead or otherwise defend as provided by these rules and that failure is shown by affidavit
or otherwise, clerk must enter the party’s default.” [Emphasis added] The Courts have routinely
enforced that Rule, by striking the pleadings of the non-represented corporate party and entering a
default against it. See, e.g., Compania Interamericana Export - Import S.A. v. Compania
Dominicana de Aviacion, 88 F.3d 945 (11" Cir, 1996); eCom Systems, Inc. v. Shared Marketing
Services, Inc., 2012 WL 1094317 at *2 (N.D. Fla. 2012); Tomi v. Wally’s Waterfront, Inc., 2007
WL 678013 (M.D. Fla. 2007).

Discussion

This Court ordered Defendant to obtain substitute counsel by July 22, 2020. (Dkt. #100)
For whatever reason, Defendant has not done so and has, therefore, violated the Court’s Order.
Defendant, therefore, is not represented by counsel.

As aresult of Defendant’s violation of the Court’s Order, striking its pleadings and entering
a default against Defendant are the appropriate remedies. See Compania Interamericana, supra.
ISR would urge the Court to employ those remedies in this instance. This matter has been going
on for over one year and nothing of consequence has occurred in that time period even though the
Defendant has been represented by counsel for most of that time. Without Defendant having
counsel, nothing whatsoever will occur and this case and will continue on zombie-like until the

matter gets to an uncontested trial. Entering a default at this point, therefore, would serve in the

/142507/6#4 1818980 vi
best interest of everybody, and allow this matter to be disposed of in a timely and cost efficient

manner.

Wherefore, ISR asks the Court to enter an Order striking Defendant’s pleadings and
entering a default in the favor of ISR.

Local Rule 3.01(g) Certification

The undersigned has been unable to contact opposing counsel as required by Local Rule

301.(g) as Defendant has no counsel to contact.
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing was served via email to the Clerk of

Court and by U.S. mail to B. No. 215 Corporation, c/o Morton S. Bouchard, III, 58 South Service

aN
Road, Suite 150, Melville, NY 11747, this | V day of August, 2020.

GrayRobinson, PA

LCA.

Paul E. Parrish, Esq.

Fla. Bar No. 373117

1795 West Nasa Blvd.
Melbourne, FL 32901

Phone: (321) 727-8100
Facsimile: (321) 984-4122
paul.parrish@gray-robinson.com

/142507/6#41818980 v1
